Exhibit 10.1

FOURTH AMENDMENT AND PERMITTED EXTENSION AMENDMENT

TO REVOLVING CREDIT AND GUARANTY AGREEMENT

THIS FOURTH AMENDMENT AND PERMITTED EXTENSION AMENDMENT TO REVOLVING CREDIT AND
GUARANTY AGREEMENT (this “Amendment”) is dated as of January 14, 2011, and is
entered into by and among NEWPAGE CORPORATION, a Delaware corporation
(“NewPageCo” or “Borrower”), NEWPAGE HOLDING CORPORATION, a Delaware corporation
(“NewPageHoldCo”), the GUARANTORS listed on the signature pages hereto, CERTAIN
FINANCIAL INSTITUTIONS listed on the signature pages hereto (each a “Lender” and
collectively, the “Lenders”), WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as Administrative Agent (“Administrative Agent”) and
is made with reference to that certain REVOLVING CREDIT AND GUARANTY AGREEMENT,
dated as of December 21, 2007 (as amended by that certain First Amendment to
Revolving Credit and Guaranty Agreement, dated as of September 11, 2009, that
certain Second Amendment to Revolving Credit and Guaranty Agreement, dated as of
January 28, 2010, and that certain Third Amendment to Revolving Credit and
Guaranty Agreement and First Amendment to Pledge and Security Agreement, dated
as of October 15, 2010, the “Credit Agreement”), by and among NewPageCo,
NewPageHoldCo, the subsidiaries of NewPageCo named therein, Lenders,
Administrative Agent and the other Agents named therein.

RECITALS

WHEREAS, pursuant to Section 2.2(c) of the Credit Agreement, the Credit Parties
have requested that Administrative Agent request that Lenders agree to a
Permitted Extension Amendment as set forth herein; and

WHEREAS, certain of Lenders have agreed to accept the terms of the Permitted
Extension Amendment as set forth in this Amendment and certain of Lenders have
declined to accept the Permitted Extension Amendment;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

SECTION I. AMENDMENTS TO CREDIT AGREEMENT

1.1 Interpretation. Capitalized terms used herein (including in the preamble and
recitals hereto) without definition shall have the same meanings herein as set
forth in the Credit Agreement after giving effect to this Amendment.

1.2 New Definitions.

A. Section 1.1 of the Credit Agreement is hereby amended by adding the following
definitions in proper alphabetical sequence:

“Fourth Amendment Accepting Lenders” means the Lenders set forth on Schedule 1
to the Fourth Amendment that have accepted the Fourth Amendment; each sometimes
being referred to herein individually as a “Fourth Amendment Accepting Lender”.



--------------------------------------------------------------------------------

“Fourth Amendment” means the Fourth Amendment and Permitted Extension Amendment
to Revolving Credit and Guaranty Agreement, dated as of January 14, 2011, among
NewPageCo, NewPageHoldCo, the Guarantors listed on the signature pages thereto,
Administrative Agent, and the Fourth Amendment Accepting Lenders.

“Fourth Amendment Effective Date” means the first date on which all of the
conditions precedent to the effectiveness of the Fourth Amendment shall have
been satisfied as determined by Administrative Agent or shall have been waived
by Administrative Agent.

“Fourth Amendment Non-Accepting Lenders” means the Lenders set forth on Schedule
2 to the Fourth Amendment that have not accepted the Fourth Amendment; sometimes
being referred to herein individually as a “Fourth Amendment Non-Accepting
Lender”.

“Non-Accepting Lenders Revolving Termination Commitment Event” means the
termination of the Revolving Commitments of the Fourth Amendment Non-Accepting
Lenders triggered under clause (iv)(B) of the definition of “Revolving
Commitment Termination Date”.

1.3 Amendments to Definitions.

A. Section 1.1 of the Credit Agreement is hereby amended by amending and
restating the definition of “Cash Dominion Trigger Event” in its entirety as
follows:

“Cash Dominion Trigger Event” means the occurrence of any one of the following
events: (i) at any time after the Closing Date, Excess Availability shall be
less than $60,000,000 for any period of ten (10) consecutive Business Days or
(ii) an Event of Default shall occur and be continuing; provided, that, to the
extent that the Cash Dominion Trigger Event has occurred due to clause (i) of
this definition, if Excess Availability shall be equal to or greater than
$60,000,000 for at least sixty (60) consecutive days, the Cash Dominion Trigger
Event shall be deemed to be over. At any time that a Cash Dominion Trigger Event
shall be deemed to be over or otherwise cease to exist, the Agents shall take
such actions, including delivering such notices and directions to depositary
institutions at which Blocked Accounts are established, to terminate the cash
sweeps and other transfers existing pursuant to Section 9.01(e) as a result of
any Activation Notice or other notices or directions given by any Agent during
the existence of such Cash Dominion Trigger Event.

 

2



--------------------------------------------------------------------------------

B. Section 1.1 of the Credit Agreement is hereby further amended by amending and
restating the definition of “Revolving Credit Termination Date” in its entirety
as follows:

“Revolving Commitment Termination Date” means the earliest to occur of (i) the
fifth anniversary of the Closing Date, (ii) the date the Revolving Commitments
are permanently reduced to zero pursuant to Section 2.13(b) or 2.14, (iii) the
date of the termination of the Revolving Commitments pursuant to Section 8.1,
and (iv) (A) as to the Fourth Amendment Accepting Lenders, the later of
(1) March 1, 2012 and (2) the earliest date that is 61 days prior to the
scheduled maturity date (determined on the date that is 120 days prior to any
scheduled maturity date referenced in this clause (iv)(A), without regard to any
events (including refinancings or extensions) occurring after such determination
date) of any of (a) the Senior Secured Fixed Rate Notes, (b) the Senior Secured
Floating Rate Notes, (c) the 2007 Senior Secured Fixed Rate Notes, (d) the 2009
First Lien Notes, (e) the 2010 First Lien Notes, and (f) any refinancing of any
indebtedness included in items (a) - (e) in this clause (iv)(A)), or (B) as to
the Fourth Amendment Non-Accepting Lenders, the earliest date that is 181 days
prior to the scheduled maturity date (determined on the date that is 271 days
prior to any scheduled maturity date referenced in this clause (iv)(B), without
regard to any events (including refinancings or extensions) occurring after such
determination date) of any of (a) the Senior Secured Fixed Rate Notes, (b) the
Senior Secured Floating Rate Notes, (c) the 2007 Senior Secured Fixed Rate
Notes, (d) the 2009 First Lien Notes, (e) the 2010 First Lien Notes, and (f) any
refinancing of any indebtedness included in items (a) - (e) in this clause
(iv)(B).

1.4 Non-Accepting Lenders Revolving Commitment Termination Event. Section 2 of
the Credit Agreement is hereby amended by adding a new Section 2.26 as follows:

“2.26 Non-Accepting Lenders Revolving Commitment Termination Event.

(a) Upon the occurrence of a Non-Accepting Lender Revolving Commitment
Termination Event and subject to Section 2.26(d) hereof:

(i) each Revolving Commitment of a Fourth Amendment Non-Accepting Lender shall
expire and all Loans and other amounts owed to any Fourth Amendment
Non-Accepting Lender and the Revolving Commitments of the Fourth Amendment
Non-Accepting Lenders shall be paid in full by Borrower; and

(ii) the participations of all Fourth Amendment Non-Accepting Lenders with
respect to all then issued and outstanding Letters of Credit shall be allocated
by Administrative Agent, pro rata, among each of the Fourth Amendment Accepting
Lenders based upon such Fourth Amendment Accepting Lender’s Pro Rata Share.
Without any further action required by the parties, each Fourth Amendment
Non-Accepting Lender shall assign any such participation in any such Letters of
Credit to a Fourth Amendment Accepting Lender, and each Fourth Amendment
Accepting Lender shall purchase such participation in any such Letters of Credit
based upon such Fourth Amendment Accepting Lender’s Pro Rat Share; provided,
that to the extent such allocation may result in the Revolving Commitment of any
Fourth Amendment Accepting Lender to exceed the amount of such Fourth Amendment
Accepting Lender’s Revolving Commitment set forth on Appendix A hereto, such
Letter of Credit shall be cash collateralized by Borrower in the amount equal to
the amount of such excess.

 

3



--------------------------------------------------------------------------------

(b) Upon the payment in full of the Revolving Commitments of all Fourth
Amendment Non-Accepting Lenders, the total Revolving Commitments shall
automatically be reduced by the total Revolving Commitments of all Fourth
Amendment Non-Accepting Lenders, and, in no event, shall such reduction cause
the Revolving Commitment of any Fourth Amendment Accepting Lender to exceed the
amount of such Fourth Amendment Accepting Lender’s Revolving Commitment set
forth on Appendix A hereto.

(c) Notwithstanding the priority of payments otherwise set forth herein, upon
the occurrence of a Fourth Amendment Non-Accepting Lenders Revolving Commitment
Termination Event and so long as (i) no Event of Default has occurred that is
continuing and (ii) no Revolving Commitment Termination Date with respect to
Fourth Amendment Accepting Lenders has occurred contemporaneously with such
Fourth Amendment Non-Accepting Lenders Revolving Commitment Termination Event,
each Fourth Amendment Non-Accepting Lender shall be entitled to the payment in
full of all Obligations due to such Fourth Amendment Non-Accepting Lenders as of
such Revolving Commitment Termination Date.

(d) Notwithstanding anything herein to the contrary, each Fourth Amendment
Non-Accepting Lender shall also constitute a Non-Consenting Lender for purposes
of Section 2.23 hereof. At any time on and after the Fourth Amendment Effective
Date until and including the Non-Accepting Lenders Revolving Commitment
Termination Event, NewPageCo may exercise its rights under Section 2.23 hereof
to cause the assignment of the outstanding Loans and Revolving Commitments of
any Fourth Amendment Non-Accepting Lender to a Replacement Lender. Upon such
assignment, the Replacement Lender shall become a Fourth Amendment Accepting
Lender for purposes of this Agreement.

(e) Nothing contained in the Fourth Amendment or the election of a Lender to be
a Fourth Amendment Non-Accepting Lender shall relieve such Lender of its
obligations and duties as a Lender, including, without limitation, the
obligation to fund all Loans and purchase participations in Letters of Credit in
accordance with the terms and conditions of this Agreement.

(f) In the event of an assignment of the Loans and any Revolving Commitment of a
Fourth Amendment Non-Accepting Lender, other than pursuant to Section 2.23
hereof, to an Eligible Assignee that does not elect to become a Fourth Amendment
Accepting Lender in connection with such assignment, the Eligible Assignee shall
be treated as a Fourth Amendment Non-Accepting Lender for all purposes under
this Agreement. The Administrative Agent shall make such notations in its books
and records with respect to the Loans and Revolving Commitments and in the
Register as it deems reasonably necessary to distinguish between the Loans and
Revolving Commitments of Fourth Amendment Accepting Lenders and the Loans and
Revolving Commitments of Fourth Amendment Non-Accepting Lenders.”

 

4



--------------------------------------------------------------------------------

1.5 Minimum Excess Availability. Section 6.8(h) of the Credit Agreement is
hereby amended and restated in its entirety as follows:

“(h) Minimum Excess Availability. NewPageHoldCo shall not permit Excess
Availability on any day from and after the First Amendment Effective Date to be
less than $50,000,000, it being understood and agreed that nothing in this
Section 6.8(h) shall limit any rights or remedies of the Administrative Agent or
the Collateral Agent set forth in this Agreement or any other Credit Document
that may arise upon the occurrence and during the continuance of a Cash Dominion
Trigger Event.”

 

SECTION II. AMENDMENT FEE

As consideration for the execution, delivery and performance of this Amendment,
NewPageCo shall pay to Administrative Agent, for the ratable benefit of Fourth
Amendment Accepting Lenders who have executed and delivered this Amendment on or
before the Fourth Amendment Effective Date, an amendment fee in an amount equal
to (a) .0015 multiplied by (b) the aggregate Revolving Commitments of such
Fourth Amendment Accepting Lenders (the “Amendment Fee”), which Amendment Fee
shall be non-refundable and fully earned and payable on the Fourth Amendment
Effective Date.

 

SECTION III. CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the Fourth Amendment Effective Date,
which shall be deemed to have occurred on the date that the following conditions
shall have been satisfied as determined by Administrative Agent in good faith or
shall have been waived by Administrative Agent:

A. Execution. Administrative Agent shall have received a counterpart signature
page of this Amendment duly executed by each of the Credit Parties and the
Fourth Amendment Accepting Lenders.

B. Expenses. Administrative Agent shall have received the Amendment Fee and all
other fees and amounts due and payable on or prior to the Fourth Amendment
Effective Date, including, to the extent invoiced, reimbursement or other
payment of all out-of-pocket expenses required to be reimbursed or paid to
Agents and Lenders by NewPageCo hereunder or any other Credit Document.

C. Necessary Consents. Each Credit Party shall have obtained all consents
necessary or advisable in connection with the transactions contemplated by this
Amendment.

D. Other Documents. Administrative Agent and Lenders shall have received such
other documents regarding Credit Parties as Administrative Agent may reasonably
request, all in form and substance reasonably satisfactory to the Administrative
Agent. Each Lender party hereto hereby authorizes the Administrative Agent to
enter into any amendments to Credit Documents on behalf of the Lenders and other
Secured Parties as the Administrative Agent shall deem appropriate in connection
with this Amendment.

 

5



--------------------------------------------------------------------------------

 

SECTION IV. REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Credit Party which is a party
hereto represents and warrants to each Lender that the following statements are
true and correct in all material respects:

A. Corporate Power and Authority. Each Credit Party which is party hereto has
all requisite power and authority to enter into this Amendment and to carry out
the transactions contemplated by, and perform its obligations under, the Credit
Agreement as amended by this Amendment (the “Amended Agreement”) and the other
Credit Documents.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of the Amended Agreement and the other Credit Documents have
been duly authorized by all necessary action on the part of each Credit Party.

C. No Conflict. The execution and delivery by each Credit Party of this
Amendment and the performance by each Credit Party of the Amended Agreement and
the other Credit Documents do not and will not (i) violate (A) any provision of
any law, statute, rule or regulation, or of the certificate or articles of
incorporation or limited liability company agreement, other constitutive
documents or by-laws of NewPageCo, NewPageHoldCo or any other Credit Party or
(B) any applicable order of any court or any rule, regulation or order of any
Governmental Authority, (ii) be in conflict with, result in a breach of or
constitute (alone or with notice or lapse of time or both) a default under any
Contractual Obligation of the applicable Credit Party, where any such conflict,
violation, breach or default referred to in clause (i) or (ii) of this Section
IV.C., individually or in the aggregate could reasonably be expected to have a
Material Adverse Effect, (iii) except as permitted under the Amended Agreement,
result in or require the creation or imposition of any Lien upon any of the
properties or assets of each Credit Party (other than any Liens created under
any of the Credit Documents in favor of Collateral Agent on behalf of Lenders),
or (iv) require any approval of stockholders or members or any approval or
consent of any Person under any Contractual Obligation of each Credit Party,
except for such approvals or consents which will be obtained on or before the
Fourth Amendment Effective Date and except for any such approvals or consents
the failure of which to obtain will not have a Material Adverse Effect.

D. Governmental Consents. No action, consent or approval of, registration or
filing with or any other action by any Governmental Authority is or will be
required in connection with the execution and delivery by each Credit Party of
this Amendment and the performance by NewPageCo, NewPageHoldCo and the other
Credit Parties of the Amended Agreement and the other Credit Documents, except
for such actions, consents and approvals the failure to obtain or make could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.

E. Binding Obligation. This Amendment and the Amended Agreement have been duly
executed and delivered by each of the Credit Parties party thereto and each
constitutes a legal, valid and binding obligation of such Credit Party to the
extent a party thereto, enforceable against such Credit Party in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
moratorium, reorganization or other similar laws affecting creditors’ rights
generally and except as enforceability may be limited by general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law).

 

6



--------------------------------------------------------------------------------

F. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 4 of the Amended Agreement
are and will be true and correct in all material respects on and as of the
Fourth Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date.

G. Absence of Default. No event has occurred and is continuing or, after giving
effect to the terms of this Amendment, will result from the consummation of the
transactions contemplated by this Amendment that would constitute an Event of
Default or a Default.

 

SECTION V. ACKNOWLEDGMENT AND CONSENT

Each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of the Credit Agreement and this Amendment and consents to the amendment of the
Credit Agreement effected pursuant to this Amendment. Each Guarantor hereby
confirms that each Credit Document to which it is a party or otherwise bound and
all Collateral encumbered thereby will continue to guarantee or secure, as the
case may be, to the fullest extent possible in accordance with the Credit
Documents the payment and performance of all “Obligations” under each of the
Credit Documents to which is a party (in each case as such terms are defined in
the applicable Credit Document).

Each Guarantor acknowledges and agrees that any of the Credit Documents to which
it is a party or otherwise bound shall continue in full force and effect and
that all of its obligations thereunder shall be valid and enforceable and shall
not be impaired or limited by the execution or effectiveness of this Amendment.
Each Guarantor represents and warrants that all representations and warranties
contained in the Amended Agreement and the Credit Documents to which it is a
party or otherwise bound are true and correct in all material respects on and as
of the date hereof to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date.

Each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Credit Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in the Credit Agreement, this Amendment or any other Credit
Document shall be deemed to require the consent of such Guarantor to any future
amendments to the Credit Agreement.

 

SECTION VI. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the Fourth Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement as amended by this Amendment.

 

7



--------------------------------------------------------------------------------

(ii) Except as specifically amended by this Amendment, the Credit Agreement and
the other Credit Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Applicable Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.

D. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier, facsimile or electronic delivery (in pdf format) shall
be effective as delivery of a manually executed counterpart of this Amendment.

E. Severability. In the event that any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

[Remainder of this page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

NEWPAGE CORPORATION By:  

        /s/ Timothy D. Nusbaum

  Name:   Timothy D. Nusbaum   Title:   Treasurer NEWPAGE HOLDING CORPORATION
By:  

        /s/ Timothy D. Nusbaum

  Name:   Timothy D. Nusbaum   Title:   Treasurer

CHILLICOTHE PAPER INC.

WICKLIFFE PAPER COMPANY LLC

ESCANABA PAPER COMPANY

LUKE PAPER COMPANY

RUMFORD PAPER COMPANY

NEWPAGE ENERGY SERVICES LLC

UPLAND RESOURCES, INC.

RUMFORD COGENERATION, INC.

NEWPAGE CONSOLIDATED PAPERS INC.

NEWPAGE WISCONSIN SYSTEM INC.

NEWPAGE CANADIAN SALES LLC

NEWPAGE PORT HAWKESBURY CORP.

NEWPAGE PORT HAWKESBURY HOLDING LLC

By:  

        /s/ Timothy D. Nusbaum

  Name:   Timothy D. Nusbaum   Title:   Treasurer



--------------------------------------------------------------------------------

 

WELLS FARGO CAPITAL FINANCE, LLC,

as Administrative Agent and as a Lender

By:  

/s/ Thomas Grabosky

  Name:   Thomas Grabosky   Title:   Senior Vice President



--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender By:  

        /s/ Peter S. Predun

  Name:   Peter S. Predun   Title:   Executive Director BANK OF AMERICA, N.A.,
as a Lender By:  

        /s/ Adam Seiden

  Name:   Adam Seiden   Title:   Vice President UBS LOAN FINANCE LLC, as a
Lender By:  

        /s/ Mary E. Evans

  Name:   Mary E. Evans   Title:   Associate Director By:  

        /s/ Irja R. Otsa

  Name:   Irja R. Otsa   Title:   Associate Director ALLY COMMERCIAL FINANCE
LLC, as a Lender By:  

        /s/ W. Wakefield Smith

  Name:   W. Wakefield Smith   Title:   Senior Director BARCLAYS BANK PLC, as a
Lender By:  

        /s/ David Sawyer

  Name:   David Sawyer   Title:   Managing Director GOLDMAN SACHS LENDING
PARTNERS LLC, as a Lender By:  

        /s/ Lauren Day

  Name:   Lauren Day   Title:   Authorized Signatory



--------------------------------------------------------------------------------

 

CITIBANK, N.A., as a Lender By:  

        /s/ Brendan Mackay

  Name:   Brendan Mackay   Title:   Vice President FCS FINANCIAL, PCA., as a
Lender By:  

        /s/ Sean Unterreiner

  Name:   Sean Unterreiner   Title:   Senior Lending Officer BENTHAM WHOLESALE
SYNDICATED LOAN FUND By:   Credit Suisse Asset Management, LLC,   as Agent (Sub
Advisor) for   Challenger Investment Services Limited,   the Responsible Entity
for Bentham   Wholesale Syndicated Loan Fund By:  

        /s/ Thomas Flannery

  Name:   Thomas Flannery   Title:   Authorized Signatory CREDIT SUISSE DOLLAR
SENIOR LOAN FUND, LTD. By:   Credit Suisse Asset Management, LLC,   as
investment manager By:  

        /s/ Thomas Flannery

  Name:   Thomas Flannery   Title:   Authorized Signatory